Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 12, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the histogram" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 is rejected as being dependent from rejected claim 12.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriwake (US 2012/0257063).
As to claim 1, Moriwake discloses apparatus for binning an input value into one of a plurality of bins for use by one or more processing algorithms, each of the plurality of bins representing at least one corresponding value (fig. 3, item 110), the apparatus comprising: 
 a binning controller configured to mix an input value with an error value so as to generate a modified input value and to allocate the modified input value to the bin corresponding to that modified input value (fig. 3, items 110, 114, 116, para. 0059, 0060, e.g. noise (error value) is added to input pixel values).
	As to claim 2, Moriwake discloses apparatus as claimed in claim 1, wherein the input value is a value of data representative of a physical parameter (para. 0059, e.g., image pixel values).

 	As to claim 5, Moriwake discloses apparatus as claimed in claim 1, wherein the apparatus is provided at a device (fig. 2, para. 0040), and wherein said one or more processing algorithms perform one or more control or calibration functions at the device (para. 0042).
	As to claim 6, Moriwake discloses apparatus as claimed in claim 1, wherein the apparatus is provided at an imaging device (fig. 2, para. 0040).
	As to claim 7, Moriwake discloses apparatus as claimed in claim 6, wherein the input value is associated with a captured frame (para. 0052), and the histogram represents the distribution of input values for that captured frame (fig. 4, para. 0053). 
	As to claim 10, Moriwake discloses apparatus as claimed in claim 1, wherein the apparatus further comprises an input for receiving the input value (fig. 3, items 110, 112, para. 0056).
	As to claim 11, Moriwake discloses apparatus as claimed in claim 1, wherein the apparatus further comprises a noise source configured to generate the error value according to a predetermined noise distribution (fig. 3, item 114, para. 0059).
	As to claim 12, Moriwake discloses apparatus as claimed in claim 11, wherein the predetermined noise distribution has a variance which is substantially equal to the average width of the bins or the width of the largest bin (para. 0053, e.g., each histogram interval that encompass one pixel value or more than one possible pixel value or each interval that encompasses 4 possible pixel values corresponds to average width of the bins; para. 0059, e.g., the noise can be random, pseudo-random or other types (a) with an average (for example a root mean square) amplitude of 1 (in the pixel value scale), or (b) with an amplitude which is related to the size of the histogram intervals--for example one half of the interval size.  The inherent noise variance is substantially equal the average width of the bins).

	As to claim 14, Moriwake discloses apparatus as claimed in claim 11, the noise source being configured to generate the error value by selecting the error value from a pseudorandom sequence of error values which collectively represent the predetermined noise distribution (fig. 3, item 114, para. 0059).
	As to claim 15, Moriwake discloses apparatus as claimed in claim 14, the binning controller being configured to combine each input value it receives for binning with a new error value from the pseudorandom sequence (para. 0059).
	As to claim 16, Moriwake discloses apparatus as claimed in claim 1, wherein the plurality of bins collectively represent a histogram of values (fig. 4, para. 0052, 0053).
	As to claim 17, Moriwake discloses apparatus as claimed in claim 1, wherein each of the plurality of bins represents a corresponding range of input values (fig. 4, para. 0052, 0053).
As to claims 18-20, these claims recite features similar to features recited in claims 1, 16.  Therefore, they are rejected for reasons similar to those discussed above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriwake (US 2012/0257063) in view of Zhang et al (US 9,113,089) hereinafter Zhang.
 	As to claim 4, Moriwake is silent regarding image processing pipeline in a camera.  
 	Zhang discloses using image processing pipeline in a camera (col. 5, lines 2-9). It would have been obvious to one of ordinary skill in the art to use the image processing pipeline as taught by Zhang in Moriwake’s device in order to enable image pipeline processing, thereby improving image processing speed.
 	As to claim 8, the combination of Moriwake and Zhang discloses wherein the apparatus is provided at an image processing pipeline, and wherein said one or more processing algorithms are one or more image processing algorithms (Zhang, col. 1, lines 22-26, col. 5, lines 2-9, col. 10, lines 1-10, lines 29-32).
 	As to claim 9, the combination of Moriwake and Zhang discloses the image processing pipeline being an image processing pipeline of a camera and the image processing algorithms being at least one of an automatic exposure algorithm, an automatic white balance algorithm, and an autofocus algorithm (Zhang, col. 1, lines 22-26, col. 5, lines 4-17, col. 9, lines 65-66, col. 10, lines 1-32).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 9, 11, 12, 15 of U.S. Patent No. 9,697,594. Although the claims at issue are not claims 1-20 are fully anticipated by patent claims 1-3, 7, 9, 11, 12, 15.  Anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).  The following table shows that the elements of claims 1-20 are anticipated by patent claims 1-3, 7, 9, 11, 12, 15.

Present Application Claims
Patent claims
1. Apparatus for binning an input value into one of a plurality of bins for use by one or more processing algorithms, each of the plurality of bins representing at least one corresponding value, the apparatus comprising: a binning controller configured to mix an input value with an error value so as to generate a modified input value and to allocate the modified input value to the bin corresponding to that modified input value.










2. Apparatus as claimed in claim 1, wherein the input value is a value of data representative of a physical parameter.

3. Apparatus as claimed in claim 2, wherein the input value is a value of data representative of a parameter of an imaging device

4. Apparatus as claimed in claim 1, wherein the input value is for a camera pipeline.





6. Apparatus as claimed in claim 1, wherein the apparatus is provided at an imaging device.

7. Apparatus as claimed in claim 6, wherein the input value is associated with a captured frame, and the histogram represents the distribution of input values for that captured frame.



8. Apparatus as claimed in claim 1, wherein the apparatus is provided at an image processing pipeline, and wherein said one or more processing algorithms are one or more image processing algorithms.



9. Apparatus as claimed in claim 8, the image processing pipeline being an image processing pipeline of a camera and the image processing algorithms being at least one of an automatic exposure algorithm, an automatic white balance algorithm, and an autofocus algorithm.


10. Apparatus as claimed in claim 1, wherein the apparatus further comprises an input for receiving the input value.

11. Apparatus as claimed in claim 1, wherein the apparatus further comprises a noise source configured to generate the error value 

12. Apparatus as claimed in claim 11, wherein the predetermined noise distribution has a variance which is substantially equal to the average width of the bins or the width of the largest bin.


13. Apparatus as claimed in claim 12, wherein the predetermined noise distribution has a variance within 5, 10, 15, 20, 25, 30 or 35% of the average width of the bins or the width of the largest bin.


14. Apparatus as claimed in claim 11, the noise source being configured to generate the error value by selecting the error value from a pseudorandom sequence of error values which collectively represent the predetermined noise distribution.


15. Apparatus as claimed in claim 14, the binning controller being configured to combine each input value it receives for binning with a new error value from the pseudorandom sequence.

16. Apparatus as claimed in claim 1, wherein the plurality of bins collectively represent a histogram of values.

17. Apparatus as claimed in claim 1, wherein each of the plurality of bins represents a corresponding range of input values.

18. A non-transitory computer-readable storage medium having stored thereon a computer readable dataset description of an integrated circuit, which when processed causes an integrated circuit manufacturing 











19. A computer-implemented method for binning an input value into one of a plurality of bins for use by one or more processing algorithms, each of the plurality of bins representing at least one corresponding value, the method comprising, by at least one processor: mixing an input value with an error value so as to generate a modified input value; and allocating the modified input value to the bin corresponding to that modified input value.





20. A non-transitory computer-readable storage medium having stored thereon computer-readable code which when executed causes at least one processor to generate a histogram of input values as set forth in claim 19.

value into one of a plurality of bins which collectively represent a histogram 
of input values for use by one or more image processing algorithms in said 
pipeline, each of the plurality of bins representing a corresponding range of 
input values, the apparatus comprising: an input for receiving an input value;  
a noise source configured to generate an error value according to a 
predetermined noise distribution;  and a binning controller configured to mix 
the received input value with the error value so as to generate a modified 
input value and to allocate the modified input value to the bin corresponding 
to that modified input value. 
 
 See claim 1.



See claim 1.




See claim 1.



image processing pipeline of a camera and the image processing algorithms being 
at least one of an automatic exposure algorithm, an automatic white balance 
algorithm, and an autofocus algorithm.

See claim 1.



9.  Apparatus as claimed in claim 1, the image processing pipeline being an 
image processing pipeline of a camera and the image processing algorithms being 
at least one of an automatic exposure algorithm, an automatic white balance 
algorithm, and an autofocus algorithm.

9.  Apparatus as claimed in claim 1, the image processing pipeline being an 
image processing pipeline of a camera and the image processing algorithms being 
at least one of an automatic exposure algorithm, an automatic white balance 
algorithm, and an autofocus algorithm.

9.  Apparatus as claimed in claim 1, the image processing pipeline being an 
image processing pipeline of a camera and the image processing algorithms being 
at least one of an automatic exposure algorithm, an automatic white balance 
algorithm, and an autofocus algorithm.


See claim 1.



See claim 1.





7.  Apparatus as claimed in claim 1, the predetermined noise distribution 
having a variance which is substantially equal to the average width of the bins 
or the width of the largest bin. 


7.  Apparatus as claimed in claim 1, the predetermined noise distribution 
having a variance which is substantially equal to the average width of the bins 
or the width of the largest bin. 


2.  Apparatus as claimed in claim 1, the noise source being configured to generate the error value by selecting the error value from a pseudorandom sequence of error values which collectively represent the predetermined noise 
distribution. 
 

3.  Apparatus as claimed in claim 2, the binning controller being configured to combine each input value it receives for binning with a new error value from the pseudorandom sequence. 
 
  
See claim 1.



See claim 1.



 11.  A non-transitory machine readable storage medium having stored thereon 
machine readable code which when executed causes an integrated circuit 

pipeline for binning an input value into one of a plurality of bins which 
collectively represent a histogram of input values for use by one or more image 
processing algorithms in said pipeline, each of the plurality of bins 
representing a corresponding range of input values, the apparatus comprising: 
an input for receiving an input value;  a noise source configured to generate 
an error value according to a predetermined noise distribution;  and a binning 
controller configured to mix the received input value with the error value so 
as to generate a modified input value and to allocate the modified input value 
to the bin corresponding to that modified input value.

  12.  A method for generating a histogram of input values for use by one or 
more image processing algorithms provided an image processing pipeline, the 
histogram comprising a plurality of bins each representing a corresponding 
range of input values, the method comprising: receiving an input value;  
generating an error value according to a predetermined noise distribution;  
mixing the received input value with the error value so as to generate a 
modified input value;  and allocating the modified input value to the bin 
corresponding to that modified input value.

15.  A non-transitory machine readable storage medium having stored thereon 
computer executable instructions, which when executed causes at least one 
processor to generate a histogram of input values according to the method of 
claim 12.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, 20 of U.S. Patent No. 10,748,262. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are fully anticipated by patent claims 1-17, 20.  Anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).  The following table shows that the elements of claims 1-20 are anticipated by patent claims 1-17, 20.

Present Application Claims
Patent claims
1. Apparatus for binning an input value into one of a plurality of bins for use by one or more processing algorithms, each of the plurality of bins representing at least one corresponding value, the apparatus comprising: a binning controller configured to mix an input value with an error value so as to generate a modified input value and to allocate the modified input value to the bin corresponding to that modified input value.




2. Apparatus as claimed in claim 1, wherein the input value is a value of data representative of a physical parameter.

3. Apparatus as claimed in claim 2, wherein the input value is a value of data representative of a parameter of an imaging device

4. Apparatus as claimed in claim 1, wherein the input value is for a camera pipeline.

5. Apparatus as claimed in claim 1, wherein the apparatus is provided at a device, and 

6. Apparatus as claimed in claim 1, wherein the apparatus is provided at an imaging device.

7. Apparatus as claimed in claim 6, wherein the input value is associated with a captured frame, and the histogram represents the distribution of input values for that captured frame.

8. Apparatus as claimed in claim 1, wherein the apparatus is provided at an image processing pipeline, and wherein said one or more processing algorithms are one or more image processing algorithms.

9. Apparatus as claimed in claim 8, the image processing pipeline being an image processing pipeline of a camera and the image processing algorithms being at least one of an automatic exposure algorithm, an automatic white balance algorithm, and an autofocus algorithm.

10. Apparatus as claimed in claim 1, wherein the apparatus further comprises an input for receiving the input value.

11. Apparatus as claimed in claim 1, wherein the apparatus further comprises a noise source configured to generate the error value according to a predetermined noise distribution.

12. Apparatus as claimed in claim 11, wherein the predetermined noise distribution has a variance which is substantially equal to the average width of the bins or the width of the largest bin.



14. Apparatus as claimed in claim 11, the noise source being configured to generate the error value by selecting the error value from a pseudorandom sequence of error values which collectively represent the predetermined noise distribution.

15. Apparatus as claimed in claim 14, the binning controller being configured to combine each input value it receives for binning with a new error value from the pseudorandom sequence.

16. Apparatus as claimed in claim 1, wherein the plurality of bins collectively represent a histogram of values.

17. Apparatus as claimed in claim 1, wherein each of the plurality of bins represents a corresponding range of input values.

18. A non-transitory computer-readable storage medium having stored thereon a computer readable dataset description of an integrated circuit, which when processed causes an integrated circuit manufacturing system to generate apparatus for binning an input value into one of a plurality of bins for use by one or more processing algorithms, each of the plurality of bins representing at least one corresponding value, the apparatus comprising: a binning controller configured to mix an input value with an error value so as to generate a modified input value and to allocate the modified input value to the bin corresponding to that modified input value.



20. A non-transitory computer-readable storage medium having stored thereon computer-readable code which when executed causes at least one processor to generate a histogram of input values as set forth in claim 19.



2. Apparatus as claimed in claim 1, wherein the input value is a value of data representative of a physical parameter.

3. Apparatus as claimed in claim 2, wherein the input value is a value of data representative of a parameter of an imaging device.

4. Apparatus as claimed in claim 1, wherein the input value is for a camera pipeline.

5. Apparatus as claimed in claim 1, wherein the apparatus is provided at a device, and 

6. Apparatus as claimed in claim 1, wherein the apparatus is provided at an imaging device.

7. Apparatus as claimed in claim 6, wherein the input value is associated with a captured frame, and the histogram represents the distribution of input values for that captured frame.

8. The apparatus of claim 1 wherein the apparatus is provided at an image processing pipeline, and wherein said one or more processing algorithms are one or more image processing algorithms.

9. Apparatus as claimed in claim 8, the image processing pipeline being an image processing pipeline of a camera and the image processing algorithms being at least one of an automatic exposure algorithm, an automatic white balance algorithm, and an autofocus algorithm.

10. The apparatus of claim 1, wherein the apparatus further comprises an input for receiving the input value.

11. The apparatus of claim 1, wherein the apparatus further comprises a noise source configured to generate the error value according to a predetermined noise distribution.

12. The apparatus of claim 11, wherein the predetermined noise distribution has a variance which is substantially equal to the average width of the bins or the width of the largest bin.



14. Apparatus as claimed in claim 11, the noise source being configured to generate the error value by selecting the error value from a pseudorandom sequence of error values which collectively represent the predetermined noise distribution.

15. Apparatus as claimed in claim 14, the binning controller being configured to combine each input value it receives for binning with a new error value from the pseudorandom sequence.

See claim 1.



See claim 1.



16. A non-transitory machine-readable storage medium having encoded thereon machine-readable code which when executed causes the generation of an apparatus for binning an input value into one of a plurality of bins which collectively represent a histogram of input values for use by one or more processing algorithms, each of the plurality of bins representing a corresponding range of input values, the apparatus comprising: a binning controller configured to mix an input value with an error value so as to generate a modified input value and to allocate the modified input value to the bin corresponding to that modified input value.




20. A non-transitory machine-readable storage medium having encoded thereon machine-readable code which when executed causes the implementation of the method for generating a histogram of input values according to claim 17.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/PHUOC TRAN/Primary Examiner, Art Unit 2668